Citation Nr: 1231773	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-12 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities, and, if so, whether service connection is warranted for the claimed disorder.

2. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

3. Entitlement to compensation for a right hip disorder under the provisions of 38 U.S.C.A. § 1151 due to VA treatment in August 2006. 

4. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to October 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2004 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Waco, Texas, respectively.

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in January 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

In the January 2011 remand, the Board referred to the Agency of Original Jurisdiction (AOJ) the issue of compensation pursuant to 38 U.S.C.A. § 1151 for a right knee disorder.  To date, this claim has not been adjudicated, and the Board does not have jurisdiction over this issue.  As such, this issue is again REFERRED to the AOJ for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of service connection for left and right knee disorders, compensation under 38 U.S.C.A. § 1151 for a right hip disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A June 2003 rating decision denied the Veteran's claim of entitlement to service connection for a left knee disorder.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

2. Evidence received since the June 2003 rating decision is not cumulative of the evidence of record at the time of the June 2003 denial, as it relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The June 2003 rating decision which denied the Veteran's claim of entitlement to service connection for a left knee disorder headaches is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2. Evidence received since the June 2003 rating decision in connection with the Veteran's claim of entitlement to service connection for a left knee disorder is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With regards to the Veteran's application to reopen, since the initial reopening sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any deficiencies in the Board's duties will be corrected upon remand.

Analysis

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  Notably, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," with new and material evidence as to each unproven element of a claim not required.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The claim for service connection for a left knee disorder was previously denied in an unappealed June 2003 rating decision on the basis that the claimed disability, then confirmed by medical records contained in the claims file, had not been shown to be related to service or secondary to a service-connected left foot disability.  At the October 2010 Board hearing, the Veteran testified that he has experienced symptomatology with his left knee continuously since active service.  In light of both Justus and Shade, the Board finds that the Veteran's testimony regarding a continuity of symptomatology is sufficient to reopen the claim.  However, for reasons described in the REMAND section below, the Board will not further address this reopened claim at this time, as additional evidentiary development is warranted.


ORDER

New and material evidence having been received, the claim of service connection for a left knee disorder is reopened; to this extent only, the claim is granted.


REMAND

The Veteran claims service connection for left and right knee disorders, as directly related to active service or, in the alternative, as secondary to service-connected disabilities (alternately claimed as due to left foot or lumbar spine disabilities).  He has also asserted compensation is warranted under the provisions of 38 U.S.C.A. § 1151 for a right hip disorder based on August 2006 treatment at a VA facility.  Finally, the Veteran contends his service-connected disabilities prevent him from obtaining or maintaining gainful employment, thus warranting TDIU.  The Board previously remanded these claims in January 2011 for additional development.  Unfortunately, not all of the Board's instructions were carried out, and another remand, with ensuing delay, is required.

The Board requested steps necessary to obtain records related to the Veteran's previous Worker's Compensation claim and his receipt of vocational rehabilitation benefits from the California Department of Rehabilitation.  See January 2011 Board remand at 13.  It does not appear efforts were undertaken on remand to obtain these records.  Furthermore, the Board instructed the Veteran be provided a VA orthopedic examination after all outstanding records were obtained.  While the Veteran was provided such an examination in August 2011, this examination was conducted prior to the receipt of a substantial amount of private treatment records.  The timing of the VA examination is imperitive to allow the examiner to render the required opinions based on a complete record.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such these issues must be remanded for completion of the Board's January 2011 instructions.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records and reports.  Specifically, records generated since August 2011 should be associated with the claims file.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Take the steps necessary to obtain the administrative and medical records relating to the Veteran's Workmen's Compensation claim, and associate them with the claims file.  Document all efforts to obtain these records.

3. Take the steps necessary to obtain all records pertinent to the Veteran's receipt of vocational rehabilitation benefits from the California Department of Rehabilitation, and associate them with the claims file.  Document all efforts to obtain these records.

4. Following completion of instructions 1-3, and after all records have been received, schedule the Veteran for a VA orthopedic examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder and any associated Virtual VA records must be made available to the examiner for review, and the examination report should indicate such a review was accomplished.  Following examination of the Veteran and review of the claims folder, the examiner is requested to address the following:

a. Identify any current left and/or right knee disorder, providing an appropriate diagnosis.  For each diagnosed left and/or right knee disorder, address:

i. Whether it is at least as likely as not (probability of at least 50 percent), that such disorder is etiologically related to the Veteran's active service, specifically addressing the Veteran's lay assertions of in-service injury and continuity of symptomatology since.

ii. Whether it is at least as likely as not (probability of at least 50 percent), that such disorder is proximately due to (caused by) a service-connected disability.

iii. Whether it is at least as likely as not (probability of at least 50 percent), that such disability is aggravated by a service-connected disability.  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

b. With regards to a right hip disorder, please provide an opinion as to the following:

i. Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran incurred an additional right hip disability as the result: (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA treatment providers; or (b) an event not reasonably foreseeable in the course of VA treatment.

A complete rationale for all opinions must be provided, based on the examiner's clinical experience, medical expertise, and established medical principles.  

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
                                           A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


